Title: From Benjamin Franklin to [Bertin], 14 March 1782
From: Franklin, Benjamin
To: Bertin, Henri-Léonard-Jean-Baptiste


Passy, 14 Mars 1782
J’ai reçu, Monsieur, avec la Lettre que vous m’avez fait l’honneur de m’ecrire le 11e. de ce Mois, le Passeport que j’avois donné dans l’Anné quatrevingt à M. Hutton. Vous trouverez cyjoint, Monsieur, un nouveau Passeport pour le meme charitable Objet, avec les Changemens que vous paroissez desirer.
Je profite avec bien de l’Empressement, de cette occasion pour vous renouveller les Assurances du sincere & respectueux Attachement, avec le quel j’ai l’honneur d’etre, Monsieur, votre très humble et très obeissant Serviteur
B. Franklin
 
Notation: mr. desvoyes (?)
